 


110 HJ 82 IH: Proposing an amendment to the Constitution of the United States allowing castration after conviction for the rape of a child under 16 years of age.
U.S. House of Representatives
2008-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IA 
110th CONGRESS 
2d Session 
H. J. RES. 82 
IN THE HOUSE OF REPRESENTATIVES 
 
May 8, 2008 
Mr. Broun of Georgia introduced the following joint resolution; which was referred to the Committee on the Judiciary 
 
JOINT RESOLUTION 
Proposing an amendment to the Constitution of the United States allowing castration after conviction for the rape of a child under 16 years of age. 
 
 
That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification: 
  — 
Upon conviction for the rape of a child under the age of 16 years old, surgical or chemical castration is permitted under this Constitution and does not constitute cruel and unusual punishment. .  
 
